Citation Nr: 9934357	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from August 1951 to June 
1953. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's current global assessment of functioning 
(GAF) scores range from 40 to 50, which in essence reflect 
that he is either unable to keep a job or unable to work.  
His symptoms include paranoia, recurrent nightmares (related 
to Korean war combat), obsessive-compulsive behavior, 
anxiety, somatization, and depression. 


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999); Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In addition, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Furthermore, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In this case, in a March 1990 rating decision, the veteran 
was granted service connection and a 30 percent disability 
evaluation for PTSD under Diagnostic Code 9411.  At present, 
the veteran contends his current PTSD symptomatology entitles 
him to a disability evaluation in excess of 30 percent. 

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998) (Haywood 
v. West, No. 97-25), the Court noted that the revised 
regulations regarding mental disorders expressly stated an 
effective date of November 7, 1996 and contained no provision 
for retroactive applicability.  In view of the effective date 
rule contained in 38 U.S.C.A. § 5110(g), the Secretary was 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, was 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  As such, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See Rhodan v. West, 12 Vet. App. 
55 (1998) (Haywood v. West, No. 97-25); see 38 U.S.C.A. § 
5110(g)(West 1991).

Previous to November 7, 1996, in assessing the severity of a 
psychoneurosis, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered.  Social inadaptability, however, 
was evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996). 

The prior Schedule for Rating Disabilities envisioned that a 
10 percent evaluation for PTSD was warranted where the 
claimant presented symptomatology which was less severe than 
that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 30 percent disability evaluation for PTSD was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  See id.  In this regard, the Board acknowledges 
that VA General Counsel opinion 9-93 defines the word 
"definite," as used in 38 C.F.R. § 4.132 to describe a 30 
percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment.  See 
id.  The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  See id.

With respect to the evidence of record, the evidence includes 
medical records from the Brecksville VA Medical Center (VAMC) 
dated from September 1989 to February 1997, and the Wade Park 
VAMC dated from May 1990 to June 1995 describing the 
treatment the veteran received over time for various health 
problems including, but not limited to, PTSD.  Specifically, 
February 1990 notations from the Brecksville VAMC note the 
veteran suffered from PTSD, delayed type, secondary to Korean 
war trauma and precipitated by fighting trauma.  At that 
time, he was unemployed and had held only several odd jobs 
since 1982.

September 1992 and February 1993 VA examination reports 
contain various psychiatric diagnoses for the veteran, 
including PTSD, antisocial personality disorder, major 
depression, and paranoid personality disorder.  As well, the 
February 1993 VA examination report notes the veteran had few 
interpersonal relationships outside of his family and had 
recurrent altercations with the neighbors and police.  Even 
within his family, his wife was at that time pursuing a 
divorce and 5 of his 6 children were estranged.  He was 
deemed severely disabled interpersonally due to both PTSD and 
pervasive paranoid personality.  In addition, records from 
the Southwest General Hospital dated March 1993 show he was 
hospitalized with diagnoses of depression and PTSD; the 
veteran had become very restless as he was going through his 
divorce, became very violent, and was brought in by the 
police handcuffed. 

An October 1995 VA special psychological evaluation report 
notes the veteran reported having feelings of depression, 
helplessness, hopelessness, and loneliness; occasional 
suicidal ideas, but no intent; and a 27 year history of 
excess (daily) alcohol consumption.  And, an October 1995 VA 
examination report shows diagnoses of mild PTSD, alcohol 
addiction, and obsessive compulsive disorder at axis I; and a 
diagnosis of mixed personality disorder with obsessive 
compulsive paranoid and schizoid elements at axis II.  Axis 
IV notes he was going through the stress caused by the death 
of his wife, losing his home and being alienated from his 
children.  And, axis V shows he was assigned a global 
assessment of functioning (GAF) score of 50, which was 
partially due to his alcohol addiction and personality 
traits.  He was also not expected to function in a job in any 
consistent manner.  In this regard, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
50 equates to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

An October 1995 VA PTSD examination report shows the 
veteran's GAF score was 45, which includes the same 
symptomatology as a GAF score of 50.  However, an October 
1996 VA mental disorders examination report assigned the 
veteran a GAF score of 60, which according to the DSM-IV 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.) 

An October 1997 statement from a VA psychologist notes the 
veteran had been receiving treatment since 1993 at the 
Brecksville VAMC for his PTSD symptoms including paranoia, 
recurrent nightmares (related to Korean war combat), 
obsessive-compulsive behavior, anxiety, somatization, 
depression and alcohol abuse.  The statement further notes 
the veteran reportedly had impaired social relationships such 
as frequent "disagreements" with neighbors and 
interventions by the police department, and was estranged 
from his children due to years of physical and emotional 
abuse directed towards his wife and children following his 
discharge from service in the 1950s.  

Lastly, a May 1998 VA examination report indicates the 
veteran made very little eye contact, was anxious and tense 
throughout the interview, and was almost in tears when he was 
talking about his Korean experience and the attack on the 
hill.  Upon examination, it was found he was oriented to 
time, place and person, had difficulty concentrating, had 
intact memory for recent and past events, had paranoid ideas, 
and heard voices talking to him, although he could not make 
out what the voices were saying.  Also, he reported having 
suicidal thoughts and having had put a gun to his head.  He 
was diagnosed with PTSD and alcohol abuse, and was assigned a 
GAF score of 40, which according to DSM-IV equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  His current stressors included 
financial problems and loss of family, friends, and home.

After a review of the evidence, the Board finds the evidence 
above discussed, including the two October 1995 VA 
examination reports and the May 1998 VA examination report, 
shows the veteran has been assigned GAF scores ranging from 
40 to 50, which in essence reflect that he is either unable 
to keep a job or unable to work.  In addition, although the 
veteran suffers from other non-service connected psychiatric 
disorders such as mixed personality disorder with obsessive 
compulsive paranoid and schizoid elements, and a history of 
alcohol abuse, the Board finds that the majority of his 
present symptomatology appears to be most likely due to his 
PTSD, as shown by the October 1997 Statement from a VA 
psychiatrist and the May 1998 VA examination report.  
Specifically, this evidence shows his present symptoms 
include paranoia, recurrent nightmares (related to Korean war 
combat), obsessive-compulsive behavior, anxiety, 
somatization, and depression.  Furthermore, during the May 
1998 examination, he was almost in tears when he was talking 
about his Korean experience.

Therefore, the Board finds the evidence shows the veteran 
meets the requirements for an award of a 100 percent 
disability evaluation under the old criteria for evaluating 
mental disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); Karnas, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations are to be considered 
whether or not they were raised by the veteran, as required 
by the holding of the United States Court of Veterans Appeals 
in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  However, as the Board has awarded the veteran 
the maximum benefit allowed for his PTSD under the regular 
schedular standards, consideration of the veteran's claim 
under the provisions of 38 C.F.R. § 3.321(b)(1) is moot in 
this case.


ORDER

Entitlement to a 100 percent disability evaluation for PTSD 
is granted, subject to provisions governing the payment of 
monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

